DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 – 9, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 17 of U.S. Patent No. 11,190,449.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 17/521,664 discloses the claimed features of “detecting, by a network node, a packet in a packet flow causing a congestion from an upstream node; reducing, by the network node, a scheduling priority of the packet in the packet flow; generating, by the network node, a congestion isolation message, wherein the congestion isolation message comprises description information of the packet flow; and sending, by the network node, the congestion isolation message to the upstream node, the congestion isolation message instructing the upstream node to reduce the scheduling priority of the packet in the packet flow” which are in the same scope of invention as claim 1 of U.S. Patent No. 11,190,449.  Plus, claims 10 and 18 of Application No. 17/521,664 are in the same scope of invention as claim 17 of U.S. Patent No. 11,190,449.


The mappings of the conflicting claims are shown in the table below.
Claims from Application No. 17/521,664
Claims from U.S. Patent No. 11,190,449

1. A packet control method, comprising: detecting, by a network node, a packet in a packet flow causing a congestion from an upstream node; reducing, by the network node, a scheduling priority of the packet in the packet flow; generating, by the network node, a congestion isolation message, wherein the congestion isolation message comprises description information of the packet flow; and sending, by the network node, the congestion isolation message to the upstream node, the congestion isolation message instructing the upstream node to reduce the scheduling priority of the packet in the packet flow.  



3. The packet control method according to claim 1, wherein the reducing, by the network node, a scheduling priority of the packet in the packet flow comprises: modifying content of a priority indication field of the packet in the packet flow, wherein a scheduling priority corresponding to post-modification content is lower than a scheduling priority corresponding to pre-modification content; or controlling the packet in the packet flow to enter a low-priority processing queue, wherein a scheduling priority of the low-priority processing queue is lower than a scheduling priority corresponding to content of a priority indication field of the packet in the packet flow.  

4. The packet control method according to claim 1, further comprising: setting, to a first mark, content of a congestion mark item in an entry that corresponds to the packet flow and that is in a flow table, wherein the congestion mark item is used to record whether a packet flow corresponding to an entry to which the congestion mark item belongs is a congestion flow, and the first mark is used to indicate that the packet flow corresponding to the entry to which the congestion mark item belongs is a congestion flow.  

5. The packet control method according to claim 3, further comprising: in response to determining that no packet in the packet flow is received within predetermined duration starting from a moment recorded by a timestamp item in the entry, setting the mark item to a second mark, wherein the second mark is used to indicate that the packet flow corresponding to the entry to which the mark item belongs is a non-congestion flow, and the timestamp item is used to record a moment at which a packet in the packet flow is last received.  

6. The packet control method according to claim 5, further comprising: receiving a first packet; and in response to determining that content of a congestion mark item in an entry that corresponds to a first packet flow and that is in the flow table is the first mark, changing a scheduling priority of the first packet, wherein the priority of the first packet is different from a priority of a second packet, wherein both the second packet and the first packet belong to the first packet flow, the first packet is a packet received after the content of the congestion mark item is set to the first mark, and the second packet is a packet received before the content of the congestion mark item is set to the first mark.  


7. The packet control method according to claim 1, further comprising: adding an entry corresponding to the packet flow to a congestion-flow flow table.  

8. The packet control method according to claim 7, further comprising: in response to determining that no packet in the packet flow is received within predetermined duration starting from a moment recorded by a timestamp item in the entry, deleting the entry corresponding to the packet flow, wherein the timestamp item is used to record a moment at which a packet in the packet flow is last received.  

9. The packet control method according to claim 8, further comprising: receiving a third packet; and in response to determining that an entry corresponding to a second packet flow exists in the congestion-flow flow table, changing a scheduling priority of the third packet, so wherein the priority of the third packet is different from a priority of a fourth packet, wherein both the fourth packet and the third packet belong to the second packet flow, the third packet is a packet received after the entry corresponding to the second packet flow is added to the congestion-flow flow table, and the fourth packet is a packet received before the entry corresponding to the second packet flow is added to the congestion-flow flow table.  

10. A packet control device, comprising: one or more processors; and, one or more memories coupled to the one or more processor and storing programming instructions for execution by the one or more processors to perform operations comprising: 

detecting a packet in a packet flow causing a congestion from an upstream node; reducing a scheduling priority of the packet in the packet flow; generating a congestion isolation message, wherein the congestion isolation message comprises description information of the packet flow; sending the congestion isolation message to the upstream node, the congestion isolation message instructing the upstream node to reduce the scheduling priority of the packet in the packet flow.  




18. A system, comprising: a packet control device; an upstream node; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to instruct the packet control device to: 

detect a packet in a packet flow causing a congestion from an upstream node; reduce a scheduling priority of the packet in the packet flow; generate a congestion isolation message, wherein the congestion isolation message comprises description information of the packet flow; send the congestion isolation message to the upstream node, the congestion isolation message instructing the upstream node to reduce the scheduling priority of the packet in the packet flow; and wherein the one or more memories store the programming instructions for execution by the at least one processor to instruct the upstream node to: receive the congestion isolation message; and reduce the scheduling priority of the packet in the packet flow indicated by the description information.  


1. A packet control method, comprising: detecting, by a network node, a packet flow causing a congestion status change; reducing, by the network node, a scheduling priority of a packet in the packet flow of the network node, wherein the packet in the packet flow is received from an upstream node; generating, by the network node, a congestion isolation message, wherein the congestion isolation message is used to instruct the upstream node to reduce a scheduling priority of the packet in the packet flow, and wherein the congestion isolation message comprises description information of the packet flow; and sending, by the network node, the congestion isolation message to the upstream node.

2. The method according to claim 1, wherein the reducing a scheduling priority of the packet in the packet flow comprises: modifying content of a priority indication field of the packet in the packet flow, wherein a scheduling priority corresponding to post-modification content is lower than a scheduling priority corresponding to pre-modification content; or controlling the packet in the packet flow to enter a low-priority processing queue, wherein a scheduling priority of the low-priority processing queue is lower than a scheduling priority corresponding to content of a priority indication field of the packet in the packet flow.

3. The method according to claim 1, further comprising: setting, to a first mark, content of a congestion mark item in an entry that corresponds to the packet flow and that is in a flow table, wherein the congestion mark item is used to record whether a packet flow corresponding to an entry to which the congestion mark item belongs is a congestion flow, and wherein the first mark is used to indicate that the packet flow corresponding to the entry to which the congestion mark item belongs is a congestion flow.

4. The method according to claim 3, further comprising: in response to determining that no packet in the packet flow is received within predetermined duration starting from a moment recorded by a timestamp item in the entry, setting the congestion mark item to a second mark, wherein the second mark is used to indicate that the packet flow corresponding to the entry to which the congestion mark item belongs is a non-congestion flow, and wherein the timestamp item is used to record a moment at which a packet in the packet flow is last received.

5. The method according to claim 3, further comprising: receiving a first packet; and in response to determining that content of a congestion mark item in an entry that corresponds to a first packet flow and that is in the flow table is the first mark, changing a scheduling priority of the first packet, wherein the scheduling priority of the first packet is different from a scheduling priority of a second packet, wherein both the second packet and the first packet belong to the first packet flow, wherein the first packet is a packet received after the content of the congestion mark item is set to the first mark, and wherein the second packet is a packet received before the content of the congestion mark item is set to the first mark.

6. The method according to claim 1, further comprising: adding an entry corresponding to the packet flow to a congestion-flow flow table.

7. The method according to claim 6, further comprising: in response to determining that no packet in the packet flow is received within predetermined duration starting from a moment recorded by a timestamp item in the entry, deleting the entry corresponding to the packet flow, wherein the timestamp item is used to record a moment at which a packet in the packet flow is last received.


8. The method according to claim 6, further comprising: receiving a third packet; and in response to determining that an entry corresponding to a second packet flow exists in the congestion-flow flow table, changing a scheduling priority of the third packet, wherein the scheduling priority of the third packet is different from a scheduling priority of a fourth packet, wherein both the fourth packet and the third packet belong to the second packet flow, wherein the third packet is a packet received after the entry corresponding to the second packet flow is added to the congestion-flow flow table, and wherein the fourth packet is a packet received before the entry corresponding to the second packet flow is added to the congestion-flow flow table.

17. A device, comprising: a memory, configured to store program instructions; a communications interface, configured to receive and send data; and at least one processor, configured to invoke the program instructions stored in the memory, wherein the program instructions, when executed by the at least one processor, instruct the at least one processor to: detect a packet flow causing a congestion status change; reduce a scheduling priority of a packet in the packet flow of the device, wherein the packet in the packet flow is received from an upstream node; generate a congestion isolation message, wherein the congestion isolation message is used to change a priority of the packet in the packet flow, and wherein the congestion isolation message comprises description information of the packet flow; and send the congestion isolation message to the upstream node.

17. A device, comprising: a memory, configured to store program instructions; a communications interface, configured to receive and send data; and at least one processor, configured to invoke the program instructions stored in the memory, wherein the program instructions, when executed by the at least one processor, instruct the at least one processor to: 
detect a packet flow causing a congestion status change; reduce a scheduling priority of a packet in the packet flow of the device, wherein the packet in the packet flow is received from an upstream node; generate a congestion isolation message, wherein the congestion isolation message is used to change a priority of the packet in the packet flow, and wherein the congestion isolation message comprises description information of the packet flow; and send the congestion isolation message to the upstream node.



Allowable Subject Matter
Mogul et al. (US Pub. No. 2015/0334024) disclose controlling data rates of data flows based on information indicating congestion where the congestion controller 110 can even change priorities of data flows in response to congestion notifications, such as to reduce a priority of at least one data flow to reduce congestion (Fig. 2, para. 0038).
Ludwig et al. (US Pub. No. 2008/0274747) disclose an invention where the monitoring means may arranged to identify overload or congestion in the uplink and/or the downlink. In this case, the resource allocation means may be arranged to decrease the scheduling priority in the downlink direction for the at least one session if overload or congestion is detected in the uplink direction and the at least one session has a high ul_ratio. Similarly, the resource allocation means may be arranged to decrease the scheduling priority in the uplink direction for the at least one session if overload or congestion is detected in the downlink direction and the at least one session has a high dl_ratio (paragraph 0019).  
	The cited prior arts, taken alone or in combination, do not disclose the claimed features as recited in claims 1, 10, and 18 when considering each claim individually as a whole. 
					 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473